DETAILED ACTION
WITHDRAWN REJECTIONS
1. 	The 35 U.S.C. 103(a) rejection of Claims 1, 5 — 8, 10 and 12 as being unpatentable over
Vallanyi (U.S. Patent No. 2,001,086) in view of Rabinowitz et al (U.S. Patent No.
2,160,517) and Sesock et al (U.S. Patent Application Publication No. (2010/0326418 A1), of record on page 2 of the previous Action, is withdrawn.

2. 	The 35 U.S.C. 103(a) rejection of Claims 2 — 3 as being unpatentable over Vallanyi
(U.S. Patent No. 2,001,086) in view of Rabinowitz et al (U.S. Patent No. 2,160,517) and
Sesock et al (U.S. Patent Application Publication No. (2010/0326418 A1) and further in view of
Capri (U.S. Patent No. 1,629,436), of record on page 2 of the previous Action, is withdrawn.

3. 	The 35 U.S.C. 103(a) rejection of Claims 4 and 11 as being unpatentable over Vallanyi
(U.S. Patent No. 2,001,086) in view of Rabinowitz et al (U.S. Patent No. 2,160,517) and
Sesock et al (U.S. Patent Application Publication No. (2010/0326418 A1) and further in view
of Sorenson et al (U.S. Patent No. 7,344,766 B1), of record on page 2 of the previous Action, is withdrawn.

NEW REJECTIONS
Claim Rejections - 35 USC § 112
4.	The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

5.	Claim 1 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. The term ‘distal’ is not disclosed in the original specification. Additionally, no test has been disclosed that establishes that circular motion of the holding means is prevented.

6.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


7.	Claim 1 is rejected under 35 U.S.C. 112, second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention. The term ‘distal’ is indefinite as its meaning is unclear. 



Claim Rejections – 35 USC § 103
8.       The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

9. 	Claims 1, 5 — 8, 10 and 12 are rejected under 35 U.S.C. 103(a) as being unpatentable over Vallanyi (U.S. Patent No. 2,001,086) in view of Rabinowitz et al (U.S. Patent No. 2,160,517) and Sesock et al (U.S. Patent Application Publication No. 2010/0326418 A1) as evidenced by Neubauer et al  (U.S. Patent Application Publication No. 2013/0291914).
With regard to Claim 1, Vallanyi discloses a dauber applicator (swab; first column, lines
15 — 20) comprising a container cap (second column, line 7); a stopper or plug is
disclosed (second column, lines 18 — 35), and an applicator rod comprising a first end and a
second end that is shaped as a rod is disclosed, as shown in Figure 2 (third column, lines 38 — 39) and that holds a swab (prevent any detachment; third column, lines 6 — 13; Figure 2); the second end is therefore shaped to hold a swab that is a cotton blob; alternatively, the second end is shaped to hold a cotton blob with the use of an external fastener such as adhesive tape, although the phrase ‘shaped to hold a cotton blob’ is not a positive recitation of a cotton blob; the first end is accommodated in a bore in the cap (bored extension; third column, lines 14 — 19), and is adjacent to a region of the rod that passes through the body of the plug (third column, lines 3 — 6; Figure 2); the plug is therefore a holding means; the holding means fits into a cavity within the container cap that is a groove (third column, lines 20 — 23; Figure 2); the claimed aspect of the holding means being ‘molded’ is directed to a product — by — process limitation. Therefore, if the product in the claim is the same as the prior art, the claim is unpatentable even 
synonymous with the phrase ‘thin rod’ (paragraph 0046 of Sesock et al). It would have been
obvious for one of ordinary skill in the art to provide for a wire instead of a rod in Vallanyi, as
the term ‘wire’ is synonymous with the phrase ‘thin rod’ as taught by Sesock et al.
As shown in Figure 2, the cavity comprises a swelling, because it is extended at ‘18’
(second column, lines 50 — 55), and a depression of the holding means fits around the swelling,
because a space that extends into the interior of the holding means fits over “18,” identical to Figure 5 of the instant specification. The depression is therefore configured to press fit around the swelling and therefore prevents, because it makes more difficult, circular motion of the holding means. Additionally, because the holding means is a stopper, the holding means fits into and is surrounded by  the mouth of the container as shown in Figure 1. The press fitting, in combination with fitting into the mouth of the container, therefore fully prevents circular motion of the holding means. Alternatively, because Figure 2 schematically shows ‘18’ and the 
With regard to Claims 5 — 7, a cap having internal threading that is configured to be
screw fitted to a container is taught by Rabinowitz et al (screw threaded side wall;
second column, lines 43 — 46).
With regard to Claim 8, the cavity is in a hollow cylindrical form, as shown in Figure 2 of
Vallanyi.
With regard to Claim 10, as shown in Figure 2 of Vallanyi, the wall of the groove is a
barrier to sideways movement of the holding means, and the holding means also has an edge,
and therefore has a tip. The tip is therefore configured to fit into grooves of the cavity
through interference fit.
With regard to Claim 12, the claimed aspect of the holding means being ‘over — molded’
is directed to a product — by — process limitation. Therefore, if the product in the claim is
the same as the prior art, the claim is unpatentable even though the prior art product was made by
a different process. MPEP 2113.

10. 	Claims 2 — 3 are rejected under 35 U.S.C. 103(a) as being unpatentable over Vallanyi
(U.S. Patent No. 2,001,086) in view of Rabinowitz et al (U.S. Patent No. 2,160,517) and

Vallanyi, Rabinowitz et al and Sesock et al disclose a dauber applicator as discussed
above. With regard to Claim 2, Vallanyi, Rabinowitz et al and Sesock et al fail to disclose a
first end that is hook shaped.
Capri teaches a dauber placed over a hook for the purpose of preventing the dauber
working loose (first page, lines 61 — 73).
It therefore would have been obvious for one of ordinary skill in the art to provide for a
first end that is hook shaped in order to prevent working loose as taught by Capri.
With regard to Claim 3, a wire that is helically wound is taught by Capri (first page, lines
50 — 55). It would have been obvious for one of ordinary skill in the art to provide for a first
end that is helically wound, therefore a sinuous pattern, as taught by Capri.

11. 	Claims 4 and 11 are rejected under 35 U.S.C. 103(a) as being unpatentable over Vallanyi
(U.S. Patent No. 2,001,086) in view of Rabinowitz et al (U.S. Patent No. 2,160,517) and
Sesock et al (U.S. Patent Application Publication No. 2010/0326418 A1) as evidenced by Neubauer et al  (U.S. Patent Application Publication No. 2013/0291914) and further in view
of Sorenson et al (U.S. Patent No. 7,344,766 B1).
Vallanyi, Rabinowitz et al and Sesock et al disclose a dauber applicator as discussed
above. The holding means has a cylindrical shape (Figure 2 of Vallanyi). With regard to Claim
4, Vallanyi, Rabinowitz et al and Sesock et al fail to disclose a holder that is plastic.
Sesock et al teach the use of a stopper that is plastic (column 3, lines 47 — 50) for the

It therefore would have been obvious for one of ordinary skill in the art to provide for
plastic in order to obtain superior leakage properties as taught by Sesock et al.
With regard to Claim 11, Sesock et al teach polyethylene (column 3, lines 17 — 19).

12. 	Claim 9 is rejected under 35 U.S.C. 103(a) as being unpatentable over Vallanyi (U.S.
Patent No. 2,001,086) in view of Rabinowitz et al (U.S. Patent No. 2,160,517) and Sesock et al (U.S. Patent Application Publication No. 2010/0326418 A1) as evidenced by Neubauer et al  (U.S. Patent Application Publication No. 2013/0291914) and further in view of Crutchley et al (U.S. Patent Application Publication No. 2011/0299910 A1).
Vallanyi, Rabinowitz et al and Sesock et al disclose a dauber applicator as discussed
above. Force fitting, interlock and lock and key fitting are therefore disclosed. Vallanyi,
Rabinowitz et al and Sesock et al fail to disclose snap fastening. However, Crutchley et al teach,
in a container and applicator arrangement (paragraph 0001), the use of snap fitting, by providing
a lip, for the purpose of snug accommodation of the holding means of the applicator, which is an
insert ‘12’ (paragraph 0056).
It therefore would have been obvious for one of ordinary skill in the art to provide for
snap fastening which is snap fitting, in order to obtain snug accommodation as taught by
Crutchley et al.





13.	Applicant’s arguments regarding the rejections of the previous Action have been considered  and  have been found to be persuasive. The rejections are therefore withdrawn.
However, Applicant argues, on page 5 of the remarks dated September 23, 2021, that the product of Claim 1 cannot be made by a process materially different from Claim 13 because Claim 13 is a process of making the product of Claim 1. The is not persusive because the original Claim 13 was not dependent on Claim 1. 
Applicant also argues, on page 7, that a depression, enabling press – fitting around the swelling, is not disclosed by Vallanyi. 
However, as stated in the previous Action, a depression is disclosed. Furthermore, ‘enabling’ is not claimed.
Applicant also argues, on  page 8, that a wire comprising a first end and a second end, a cavity in the cap and a holding means are not disclosed by Vallanyi.
However, as stated in the previous Action, a cap having a cavity and a holding means are disclosed, and a wire would have been obvious to one of ordinary skill in the art.
Applicant also argues, on page 10, that the claimed holding means fits perfectly with the swelling.
However, a perfect fit is not claimed.
Applicant also argues, on page 11, that Rabinowitz et al fail to disclose a wire comprising a first and a second end, and holding means and a cavity in the cap.
However, Rabinowitz et al is cited only as evidence that it would have been obvious for one of ordinary skill in the art to provide for a holding means over the second end.

However, because thin ‘rods’ exist that are also ‘wires,’ the disclosure of a ‘rod’ in Vallanyi also includes some ‘rods’ that are ‘wires.’  It is also not clear that the thickness that defines a ‘wire’ is disclosed in the instant specification.
Applicant also argues that Capri, Sorenson et al and Crutchley et al do not disclose a holding means configured to press fit around a swelling to prevent circular motion.
However, as stated in the previous Action, even without Capri, Sorenson et al and Crutchley et al, it would have been obvious for one of ordinary skill in the art to provide for a holding means configured to press fit around a swelling to prevent circular motion.
.

14.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARC A PATTERSON whose telephone number is (571)272-1497.  The examiner can normally be reached on 9AM-5PM M-F.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aaron Austin, can be reached on 571-272-8935.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/MARC A PATTERSON/Primary Examiner, Art Unit 1782